Cook, J.,
delivered tlie opinion of the court.
Appellant sued appellee for the statutory penalty, and for actual and punitive damages on account of the alleged gross negligence on the part of its agents in failing to transmit and receive correctly a telegram announcing the death of appellant’s brother. The court directed the jury to find the statutory penalty, but refused to submit to the jury the question of punitive damages. The telegram as written by the sender was in these words:
“Wanilla, Miss.
“D. H. Pittman, Indianola, Miss.
“Come at once. P'apa is in a dying condition.
“[signed] Oscar.”
As received by the agent of appellee the telegram was made to read:
“Mr. D. H. Hillman, Indianola, Miss.
“Come at once. Papa is in a dying condition.
“O. S. Carr.”
The agent at Indianola was a young girl about seventeen years of age. She testified that she first received the message as addressed to D. H. Pillman, but knowing there was no such name as “Pillman,” she changed it to “Hillman.” Being uncertain about it, however,,she sent a service message to the sending office, inquiring whether the name was “Pillman” or “Hillman.” The operator at the other end of the line said that he answered the service by telling her to deliver the message to “D. H. Pittman,” but the girl said she understood him to say that the message should be delivered to “D. H. Hillman.” It seems, however, that she was not satisfied with the answer to the first service message, and she sent a second service message. There was no reply *489to the second service message, and the record is silent as to why there was no reply. The failure to reply is" unexplained. The message was never delivered to the sendee. In addition to the two service messages, the young girl at the receiving line said, when she received the original message, she thought he (the sending operator) said Pillman.
“I knew it was no such name as that, and I asked him if it was Hillman, and he said it was, and I changed it to an H.”
There is nothing in the record to explain why the sending operator changed the letter from P. to H, and there is no denial that he did so change the initial letter.
We think the court erred in not submitting to the jury the question of exemplary damages.

Reversed and remanded.